DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-3, 6, 9, 15-17, 19, and 21-31 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Objections
Claim 31 is objected to because of the following informalities:
Line 5 states “to the/ particular…”, but should be amended to state –to the particular—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the phrase “particular type” in lines 3 and 5. The wording is considered to be relative terminology and renders the claim indefinite, as the phrase extends the scope of the expression so as to render it indefinite (see MPEP 2173.05(b) III. E.) The examiner suggests amending the claim to avoid the use of the phrase “particular type”.
Furthermore, claim 31 includes the limitation “landscaping machine”. It is unclear if the “landscaping machine” is meant to refer to the “landscaping equipment” found in independent claim 24, or is referring to a new limitation entirely. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 9, 15-17, 19, and 24-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,135,990 (Turner et al. ‘990). 
Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1, 15, and 24 are anticipated by patent claim 1.
Lines 1-20 of patent claim 1 of Turner et al. ‘990 recite: a support apparatus, comprising: a first side support member having a first end portion and a second end portion, the first end portion of the first side support member including a first mounting portion configured to be inserted into a first hinge opening of a rollover protective structure of a landscaping equipment, the first mounting portion defining a first pin opening configured to receive a first mounting pin to secure the first mounting portion to the rollover protective structure; a second side support member having a first end portion and a second end portion, the first end portion of the second side support member including a second mounting portion configured to be inserted into a second hinge opening of the rollover protective structure, the second mounting portion defining a second pin opening configured to receive a second mounting pin to secure the second mounting portion to the rollover protective structure; a lateral support member coupled to the first side support member and the second side support member; a platform member coupled onto one or more of the first side support member, the second side support member, or the lateral support member; and a rotating support member including a first end portion and a second end portion, the first end portion of the rotating support member being rotatably coupled to the lateral support member, and the second end portion of the rotating support member configured to be removably coupled onto a portion of the rollover protective structure, the rotating support member being configured to transmit a load applied on the platform member to the rollover protective structure.
Therefore, patent claim 1 of Turner et al. ‘990 is in essence a “species” of the generic invention of application claims 1, 15, and 24. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Regarding Claims 2-3, 6, 9, 16-17, 19, and 25-31, patent claims 2-3, 5-6, 9, and 12-15 of Turner et al. ‘990 disclose all of the limitations found within the pending claims.  

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616